Title: John Jay to the American Commissioners, 5 January 1778
From: Jay, John
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
Poghkeepsie 5th: Jany 1778
Your favors of the 2d. 8th: and 10 June last have been recd. and Copies transmitted to the Committee. The subject of them certainly merits their Attention, and I hope your Advice will be litterally complied with.
As I have not now the Honor of a Seat in Congress, having been called to an office which will confine me in this State, any Information I can give You will be far less satisfactory than what you will receive from the Committee. This Letter will therefore be less prolix than those I usually wrote to Mr. Deane.
By a Letter recd. sometime past from my Brother, I find he was lately in Paris, and may be so still. If you have heard or seen any thing of him, you will oblige me greatly by sending the enclosed Letter to him. I am Gentlemen with great Respect and Esteem Your obedient and humble Servant
John Jay
The Hon’ble Benjamin Franklin & Silas Deane Esqrs.
 
Notation: J. Jay 5. Jany. 1778.
